Citation Nr: 0524506	
Decision Date: 09/08/05    Archive Date: 09/21/05

DOCKET NO.  04-19 328	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for a dysthymic 
disorder.  

2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for lumbosacral strain.  



REPRESENTATION

Appellant represented by:	J. E. Howell, Attorney 



ATTORNEY FOR THE BOARD

R. L. Shaw, Counsel




INTRODUCTION

The veteran had active military service from June 1972 to 
June 1975.  He later served in the Michigan National Guard 
from September 1978 to November 1995

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a September 2003 rating decision by the 
Detroit, Michigan, Regional Office (RO) of the Department of 
Veterans Affairs (VA) which denied the veteran's claim for 
service connection for a dysthymic disorder and found that a 
previously denied claim for service connection for 
lumbosacral strain had not been reopened by submission of new 
and material evidence.  

This appeal is remanded to the RO via the Appeals Management 
Center (AMC) in Washington, D.C.  VA will notify the veteran 
if further action is required on his part.  


REMAND

For the reasons set forth herein, the Board has determined 
that additional procedural and evidentiary development is 
required and that the case must be remanded to the AMC.  

Duties To Notify And Assist

The present claim is subject to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA), enacted on 
November 9, 2000, which emphasized VA's obligation to notify 
claimants as to what information or evidence is needed in 
order to substantiate a claim, and it affirmed VA's duty to 
assist claimants by making reasonable efforts to get the 
evidence needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 
5107 (West 2002); see Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  In August 2001, VA issued regulations to 
implement the VCAA.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2004).  

A VCAA notice consistent with 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b) must (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  This "fourth element" of the 
notice requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  

In the present case, the RO provided the veteran with notice 
of the VCAA in May 2003 following receipt of the request to 
reopen the claim for service connection for a back 
disability.  The letter addressed only the issue relating to 
the back disability.  The veteran subsequently filed his 
claim for service connection for a psychiatric disorder in 
June 2003.  No VCAA notice letter has been furnished as to 
that issue.  Accordingly, as the Board does not have the 
authority under the law to cure a VCAA notice defect, the 
case must be remanded so that a proper notice can be provided 
to the veteran regarding the claim for service connection for 
dysthymic disorder.  See Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 
2003).  

Development of the evidence

With respect to his back, the veteran claims that he has 
suffered greatly over the years as a result of a back injury 
in service.  He also states that he has dysthymic disorder 
which VA medical personnel have said may be due to service.  

Service medical records show that in February 1975 the 
veteran was seen on several occasions for complaints of back 
pain after heavy lifting.  The initial impression was low 
back strain.  The symptoms persisted for several weeks 
despite treatment with medication, exercises and diathermy.  
X-rays showed no significant abnormalities.  One of the 
treatment entries noted that the veteran was nervous and 
irritable due to his back.  

The veteran filed his original claim for service connection 
for a back disability in November 1986, in support of which 
he submitted an April 1983 medical record from a chiropractor 
showing treatment for back pain.  Also submitted were nearly 
illegible office notes, apparently from a chiropractor, for 
the period from 1979 to 1986 containing entries pertaining to 
various disorders, including low back pain.  At a November 
1986 VA examination the veteran complained of having had low 
back pain for 10 years and stated that he had had a back 
injury in "1973 or (illegible)."  An X-ray showed an 
increase in the lumbosacral angle.  The diagnosis was chronic 
lumbar strain with increase in the lumbosacral angle.  

A December 1986 rating decision denied service connection for 
a back disability and the veteran did not appeal.  He 
requested in November 2002 that his claim be reopened.  The 
evidence received in support of the request includes a May 
2002 VA X-ray report showing mild disk space narrowing with 
slight retrolisthesis at L5-S1 with mild degenerative 
spurring.  There is also evidence that the veteran received 
physical therapy for his back at a VA treatment facility in 
2002.  

Under the law, VA is not obligated to provide assistance in 
developing the evidence to support a claim which has been 
previously and finally disallowed unless new and material 
evidence to reopen the claim has been received.  See 
38 U.S.C.A. §§ 5103, 5103A, 5108, 7105 (West 2002); 38 C.F.R. 
§§ 3.104, 3.159 (2004).  However, Government-held records 
must nevertheless be obtained.  See 38 C.F.R. § 3.159 (2004).  

In this regard, the record shows that following his active 
duty the veteran served in the Michigan National Guard from 
September 1978 to November 1995 and that no medical records 
relating to this service are of record other than a report of 
medical history filled out by the veteran in September 1977, 
most likely in connection with an enlistment examination.  An 
attempt should therefore be made to determine whether any 
medical records associated with National Guard service exist 
and if so to obtain them.  

In addition, the veteran has submitted a voluminous quantity 
of evidence directly to the Board.  Most of the material 
consists of documents already in the claims file, including 
miscellaneous administrative documents associated with past 
claims and duplicates of service and postservice medical 
records, but also included are VA outpatient treatment 
records from the VA Medical Center in Battle Creek showing 
that the veteran has received as many as 10 sessions of 
physical therapy for his back.  The records do not appear to 
be complete inasmuch as not all of the visits are documented.  
The fact that these records are in the file suggests that 
additional records from Battle Creek or other VA facilities 
may exist, in which case they should be obtained.  

To date the veteran has not submitted a signed waiver of his 
right to have the additional evidence he has sent to the 
Board reviewed initially by the RO.  See DAV, Id.  However, 
this material will be considered by the RO or AMC following 
completion of the development directed in this remand.  

Where the record before the Board is inadequate, a remand is 
required.  Green v. Derwinski, 1 Vet. App. 121 (1991).  
Accordingly, the case is remanded for the following actions:  

1.  The AMC should prepare a second 
volume for the VA claims file to 
accommodate the large quantity of 
additional material that the veteran has 
submitted in support of his appeal.  

2.  The AMC should take appropriate steps 
to obtain all available medical records 
from the veteran's service with the 
Michigan National Guard September 1978 to 
November 1995.  

3.  The AMC should take appropriate steps 
to obtain the complete treatment records 
pertaining to therapy for the veteran's 
back at the VA Medical Centers in Battle 
Creek, Grand Rapids, as well as any other 
relevant records that may be on file at 
that facility pertaining to both the low 
back and dysthymic disorder.  

4.  The AMC should provide the veteran 
with a VCAA notice letter as to the claim 
for service connection for dysthymic 
disorder that satisfies the notice 
requirements described above.  

The notice should also inform the veteran 
that it would be to his advantage, both 
to reopen his claim and establish service 
connection in the event that his claim is 
eventually reviewed on the merits, to 
provide evidence of a medical nexus 
between current disability and service, 
either in the form of records showing 
medical examination or treatment for back 
problems during the period since 
separation from service (that is, to show 
continuity of symptomatology), especially 
during the period before March 1983, or a 
statement of medical opinion from a 
physician showing a medical relationship 
between current symptomatology and that 
reported in service medical records, 
including a rationale for the conclusions 
reached.  

5.  The veteran should be given an 
opportunity to identify any additional 
medical providers, either Government or 
private, including physicians and 
institutions (hospitals or clinics), 
which may have records related to 
examination or treatment for dysthymic 
disorder at any time since separation 
from service.  Upon receipt of proper 
authorization, the AMC should request 
documentation from any of the providers 
identified.  

6.  Upon completion of the foregoing, the 
AMC 
should review the record in its entirety 
and make a determination as to whether a 
VA psychiatric examination to obtain a 
medical opinion as to the likelihood of a 
nexus between the veteran's current 
dysthymic disorder and military service 
is warranted.  If so, an examination for 
that purpose should be scheduled.  

7.  When the record is complete, the AMC 
should review the issues on appeal.  If 
either determination is adverse to the 
veteran, a supplemental statement of the 
case should be prepared and the veteran 
and his attorney should be given a 
reasonable period of time for reply.  

Thereafter, the claim should be returned to the Board for 
further review on appeal, if in order.  No action is required 
of the veteran until he receives further notice.  The purpose 
of this remand is to obtain additional information.  The 
Board does not intimate any factual or legal conclusions as 
to the outcome ultimately warranted in this appeal.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	Kathleen K. Gallagher
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



